Citation Nr: 1414494	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for low back disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990, and from January 1991 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated February 2010 by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

By rating decision in April 2011, the Cleveland RO granted service connection for tinnitus and hearing loss of the left ear.  The United States Court of Appeals has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the matter of entitlement to service connection for tinnitus and left ear hearing loss disability are not before the Board.  

The Board recognizes that it must determine on its own whether new and material evidence has been submitted to reopen the Veteran's claim for right ear hearing loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In an April 2012 videoconference Board hearing, the Veteran presented evidence and oral testimony in support of his claims before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for COPD and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final May 2007 decision, the RO denied a claim for right ear hearing loss on the basis that the Veteran had failed to provide evidence of a current disability.  

2.  The evidence added to the record since May 2007 is new but does not relate to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss, is cumulative or redundant of the evidence of record in May 2007, and otherwise does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying service connection for right ear hearing loss is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Since the May 2007 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for right ear hearing loss is not reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ) AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial(s).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2009 which provided all required notice elements, including information regarding disability ratings and effective dates, the elements of new and material evidence, and the reasons for the prior denial. This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2010.  Nothing more was required.

The Veteran has also been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service treatment records have been obtained as well.

The Veteran was provided with a VA examination for his hearing loss in April 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, when claimant had not presented new and material evidence to reopen a previously denied claim, and thus not triggered the duty to conduct an examination, the Court has held that the adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim.  Woehlaert v. Nicholson, 21 Vet.App. 456   (2007); see also Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).

The Veteran was provided with a Board hearing in April 2012. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The Veteran was specifically advised of the need to submit evidence showing that he presently has hearing loss for VA purposes.  Transcript at 18.  In addition, the undersigned left the claims file open for 30 days to allow the Veteran to submit additional supporting evidence. 

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

Legal Criteria 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

The Veteran's claim of entitlement to service connection for right ear hearing loss was denied in May 2007 on the basis that there was no evidence of the disability, and no evidence of any treatment or diagnosis of hearing loss either in or post service.   Reference was made to his service treatment records, which showed no hearing loss in service.  He did not appeal that decision, nor did he submit any evidence at all within a year of the May 2007 rating decision.  See 38 C.F.R. §3.156(b).  The May 2007 decision thereby became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Evidence received as part of the claim to reopen includes the report of an April 2011 VA audiology examination.  The report fails to show that the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013).  Thus, while "new", the report of the examination is not material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).

In addition to the VA examination, the Veteran has made assertions in his April 2012 hearing regarding his hearing loss.  Specifically, he stated that he can't hear that well out of his left ear.  In addition to his assertions, the Veteran submitted a lay statement from his wife, who claimed that the Veteran had been experiencing hearing problems since his last few years in the military.  She stated that he cannot hear while on the phone and that he has to look at someone to know what they're saying.  

The Veteran and his wife are competent to provide statements concerning factual matters of which they have firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the assertion that the Veteran experiences right ear hearing loss is not new evidence as this statement is essentially duplicative of those made in support of his claim when it was denied 2007.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  There exists no competent evidence that the Veteran meets the threshold requirements for right ear hearing loss, which he was specifically advised to submit during his personal hearing.

In summary, the element which was missing at the time of the May 2007 denial of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for hearing loss of the right ear may not be reopened.  The benefit sought on appeal remains denied.  


ORDER

As new and material evidence has not been submitted to reopen the previously denied claim of service connection for right ear hearing loss, the appeal is denied.


REMAND

Chronic Respiratory Disorder Claim

The current medical evidence of record documents that the Veteran was diagnosed with early COPD in December 2009.  There is also a suggestion that the Veteran developed asthma during his active service.  He is also deemed competent to report having breathing problems in service.  Such is sufficient to trigger VA's duty to afford him a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Further, as he claims that his respiratory disorder is the result of in-service exposure to asbestos, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service.  

Low Back Disability Claim

The Veteran asserts that his low back disability (arthritis) is due to the stresses and strains of active service.  Specifically, he reports that he jumped from rope ladders, ran with 80 pound ruck sacks, and went through mountain training in Korea.  There is no evidence of any diagnosis of or treatment for a chronic low back disorder in service, but the Veteran has shown that he received post service treatment for low back pain and has submitted statements that his low back pain began shortly after he left service.  He stated that instead of obtaining formal treatment he self-medicated for the pain.  He is deemed competent to make these assertions.  

There is no medical opinion of record that indicates whether the Veteran's current low back disability is related to his military service.  In light of the foregoing, the Veteran should be afforded a VA examination to determine whether his current low back disability is related to his service.  

Accordingly, the case is REMANDED for the following action:

1. Contact the service department and ask whether the service department can determine, based on the Veteran's personnel or other records, if the Veteran worked in areas and performed duties in accordance with his military occupational specialty where he would have been exposed to asbestos, including the repair of utilities equipment.  All obtained information should be included in the record. 

In this regard, the Board notes that the VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (Sept. 29, 2006).  As applicable, these procedures should be followed.

2. Then, the RO should arrange for a physician of sufficient expertise to determine the nature and etiology of any currently present chronic respiratory disorder.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.   Any indicated studies should be performed.  

The examiner should identify/diagnose any respiratory disorder currently shown or during the appeal period.  For each diagnosed respiratory disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder had its onset in service or is otherwise etiologically related to service.  Consideration should be given to the reports that suggest that the Veteran has asthma that began in service.  Further, if exposure to asbestos is shown, the examiner should address the allegation that the Veteran has a chronic respiratory disorder related to his in-service asbestos exposure.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).    

3. Arrange for the Veteran to be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present low back disability.  The claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner is asked to provide an opinion as to the following: 

a. Identify the Veteran's current lumbar spine disability or disabilities.

b. Whether it is it at least as likely as not (a 50 percent or better probability) that any currently present low back disability had its onset in service or is etiologically related to the Veteran's active service.  The examiner should also presume the Veteran is a reliable historian with regard to his reports of his in-service injuries.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).    

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


